DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:
Regarding claim 13, line 1, please, change “further comprising forming a processor” to - - where in the monitoring circuit further comprising forming a processor - - for proper reading.
Regarding claim 16 depended on claim 1, it is unclear because claim 1 recites “apparatus claims” not “method claims.  Does applicant mean of claim 16 depended on claim 12 (the method claims)?  Please, clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Sylvester (U.S. 2007/0252613) submitted by the applicant..
As to claim 1, Sylvester discloses a surface mount device (para-0008, the ICs 12, 14, and 16 mounted on a circuit board 11) as shown in figures 1-4, comprising:
a circuit board (11);
an electronic device (a latch 40) overlying the circuit board (11);
a ball grid array (13) disposed between the device (40) and the circuit board (11);
a first plurality of solder joints (18) within the ball grid array (13) electrically coupling the electrical device (40) with the circuit board (11); and
a monitoring circuit (10) comprising a second plurality of solder joints (20a-20d) within the ball grid array (13), the second plurality of solder joints (20a-20d) being electrically coupled and isolated from the electrical device.
As to claim 2, Sylvester discloses the monitoring circuit (10) traverses at least one of the second plurality of solder joints (20a-20d).
As to claim 3, Sylvester discloses at least one of the second plurality of solder joints (20a-20b) is located at a corner (C1-C4) of the ball grid array.
As to claim 4, Sylvester discloses at least one of the second plurality of solder joints (20a-20d) is located at a periphery of the ball grid array.
	As to claim 5, Sylvester discloses the monitoring circuit (10) further comprises a processor (the computer 46 inherently comprises a process or CPU) configured to source a predefined current or a predefined voltage through the second plurality of solder joints (20), see para-0012+.
As to claim 6, Sylvester further comprising a substrate (the substrate of ASIC 13) supporting the device (40) and in physical contact with the ball grid array.
As to claim 7, Sylvester discloses at least one of the second plurality of solder (20a-20d, figure 3) joints is grounded to the substrate.
As to claim 8, Sylvester discloses a first plurality of electrical traces (28) coupling at least two of the second plurality of solder joints (20a-20b) are disposed on a surface of the substrate facing the circuit board (11), and a second plurality of electric traces (28) coupling at least two of the second plurality of solder joints are disposed on a surface of the circuit board facing the substrate.
As to claim 9, Sylvester discloses the first and second plurality of solder joints (20a-20d) comprise a lead-free solder composition.
As to claim 10, Sylvester further comprising an interposer (13) between the device (40) and the circuit board (11).
As to claim 11, Sylvester discloses the monitoring circuit (10) comprises a first plurality of electrical traces (28) disposed on a surface of the interposer (13) facing the circuit board (11), and a second plurality of electric traces (28) disposed on a surface of the circuit board facing the interposer, the second plurality of solder joints being disposed between the interposer and the circuit board.
As to claim 12, Sylvester discloses a method of manufacturing a surface mount device (para-0008, the ICs 12, 14, and 16 mounted on a circuit board 11) as shown in figures 1-4, comprising:
forming a ball grid array (13) between a circuit board (11) and an electrical device (40, figure 3) overlying the circuit board, a first plurality of solder joints (18) within the ball grid array electrically coupling the electrical device (40) with the circuit board (11); and
forming a monitoring circuit (10) comprising a second plurality of solder joints (20a-20d) within the ball grid array, the second plurality of solder joints being electrically isolated from the electrical device and electrically coupled to the monitoring circuit (10).
As to claim 13, Sylvester further comprising forming a processor (the computer 46 inherently comprises a process or CPU) configured to source a predefined current or a predefined voltage through the monitoring circuit, para-0012+.
As to claim 14, Sylvester discloses the second plurality of solder joints (20a-20d) are formed at a periphery of the ball grid array (13).
As to claim 15, Sylvester further comprising providing an alert (indicator circuit 34) when the monitoring circuit (10) indicates a signal outside predefined parameters. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvester in view of Krishnan et al. (U.S. 2010/0207649) submitted by the applicant.
As best understood to claim 16, Sylvester discloses a method of monitoring the surface mount device of claim 1, comprising: passing a source current or a source voltage through the monitoring circuit; measuring a return current or a return voltage; and determining if the return current or the return voltage is within predetermined parameters.
Krishnan teaches an IC package as shown in figures 1-3 comprising passing a source current or a source voltage (50) through the monitoring circuit; measuring a return current or a return voltage; and determining if the return current or the return voltage is within predetermined parameters (para-0029-0030+).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Krishnan employed in the method of Sylvester in order to provide excellent controllable testing various pins of the BGA of the IC package.
Regarding claim 17, Sylvester as modified by Krishnan teaches the source current or the source voltage is provided by a field programmable gate array (50) located on the circuit board, see para-0029-0030.
Regarding claim 18, Sylvester as modified by Krishnan discloses the source current or the source voltage is provided continuously during operation of the ball grid array device (20a-20d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848